*435Opinion by
Sullivan, J.
It was stipulated that the water flowers are composed in chief value of paper. On the record presented the claim at 35 percent under paragraph 1413 was sustained. Abstract 51838 cited. The testimony was held insufficient to overcome the correctness of the collector’s action in classifying the wood furniture trick item as toys under paragraph 1513. The sample of the so-called paper stationery sets was found to have all the earmarks of having been put up for the use of children, not for practical purposes. Not being satisfied from the evidence that the chief use of the merchandise is otherwise than for children’s amusement, the protest was overruled as to this item.